Filed 6/13/18 (unmodified opn. attached)
                        CERTIFIED FOR PARTIAL PUBLICATION*

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FIRST APPELLATE DISTRICT

                                           DIVISION ONE

 In re G.B., a Person Coming Under the
 Juvenile Court Law.                                  A152105

 THE PEOPLE,                                         (Contra Costa County
                                                     Super. Ct. No. J17-00553)
             Plaintiff and Respondent,
 v.                                                  ORDER MODIFYING PARTIAL
                                                     PUBLICATION ORDER
 G.B.,
             Defendant and Appellant.                NO CHANGE IN JUDGMENT

THE COURT:
         It is ordered that the partial publication order filed today be modified as follows:
         1. The second sentence, “After the court’s review of a request under California
Rules of Court, rule 8.1120, and good cause established under rule 8.1105, it is hereby
ordered that the opinion should be published, with the exception of parts I. and II.A., in
the Official Reports,” is modified as follows:
         After the court’s review of a request under California Rules of Court, rule 8.1120,
         and good cause established under rule 8.1105, it is hereby ordered that the opinion
         should be published, with the exception of part II.A., in the Official Reports.
There is no change in the judgment.
Dated:

                                                    ___________________________
                                                    Margulies, Acting P.J.



         *
         Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of part II.A.
Filed 5/31/18; Certified for Partial Publication 6/13/18 (order attached) (unmodified version)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION ONE


 In re G.B., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,                                                     A152105

           Plaintiff and Respondent,                             (Contra Costa County
 v.                                                              Super. Ct. No. J17-00553)
 G.B.,
           Defendant and Appellant.


          Appellant G.B. was declared a ward of the court and placed on juvenile probation
after the juvenile court sustained allegations he possessed a concealable firearm in
violation of Penal Code section 29610. Appellant appeals from the jurisdictional and
dispositional orders, arguing the jurisdictional finding must be reversed because the
eyewitness identification was unreliable, and four of the probation conditions imposed
are unconstitutionally vague or overbroad.
          We conclude a probation condition requiring that appellant “have peaceful contact
only with all law enforcement” is unconstitutionally vague and strike that condition. We
narrow the condition appellant stay away from any school campus unless enrolled
consistent with state law that prohibits persons from visiting school grounds without
notifying school authorities. We otherwise affirm the jurisdictional and dispositional
orders.
                                    I. BACKGROUND
       On May 8, 2017, the Contra Costa County District Attorney filed a wardship
petition pursuant to Welfare and Institutions Code section 602, alleging appellant, a
minor, committed a felony by possessing a concealable firearm in violation of Penal
Code section 29610.
       On the afternoon of May 4, 2017, V.D., a maintenance supervisor at the Pittsburg
Marina, saw appellant with some other young men in an area near the Pittsburg Marina
maintenance yard. V.D. first saw appellant and the others through a cyclone fence, but
backed away when he realized he would be seen. He then moved to a location inside a
building where he could see them through an open door approximately 30 feet away.
       V.D. saw appellant was standing up, while the others were sitting down.
Appellant was dancing and waving a silver gun in the air. Appellant waved the gun in his
right hand for more than 30 seconds, then set it down carefully on the ground. Appellant
was wearing a white T-shirt. It was a “[v]ery bright day,” and V.D. said he saw appellant
and the gun “[v]ery clearly” from about 30 feet away.
       V.D. contacted the police. About five minutes later, police officers arrived on the
scene. They detained a group of four individuals, one of whom was appellant. One of
the officers also discovered a shotgun and a silver revolver in the area where the young
men had been. When officers asked V.D. to describe the person who had been holding a
gun, he was only able to remember the person was wearing a white T-shirt, not a tank
top.1 At the scene, V.D. told officers he could not tell whether the individual with the
gun had a ponytail, but later V.D. testified he saw someone with a ponytail that day but it
was not the person waving the gun. At the jurisdictional hearing, V.D. again identified
appellant as the person who had been holding the gun.
       Officer Erica Baker also testified at the jurisdictional hearing. Baker said the first
responding officers had relocated the four detained young men and had them sit on the
ground about 15 feet away from where she and V.D. were standing. When Baker asked


       1
           One of the individuals detained was wearing a white tank top.


                                              2
V.D. to identify the person who had been waving the gun, he identified appellant. Baker
testified she believed appellant wore a white T-shirt that day, and a heavier person with a
ponytail wore a white tank top.
       Photographs of the four individuals detained by police were also admitted into
evidence at the hearing. The photo of appellant shows him wearing a black T-shirt.
       The juvenile court sustained the allegations of the petition. The judge remarked,
“[A]lthough it does come down to a question of identification—and I cannot explain why
or understand why the photo of [appellant] has him wearing something that looks like a
black shirt or t-shirt. Both [V.D.] and Officer Baker testified they observed [appellant] as
one of the individuals wearing a white t-shirt when she came on scene. So the fact that
Officer Baker observed [appellant] wearing a white t-shirt corroborates [V.D.] testifying
in terms of his identification. He was pretty adamant, I thought, in court and apparently
he seemed to be pretty sure of himself when he reported it to the police.”
       At the dispositional hearing, appellant was adjudged a ward of the court with no
termination date. The court reduced his offense to a misdemeanor, and placed him on
probation subject to various conditions.
                                    II. DISCUSSION
A. Substantial Evidence
       Appellant maintains the evidence was insufficient to prove beyond a reasonable
doubt that he was the person holding the gun. Appellant contends the eyewitness
identification is not reliable because the witness observed the person waving the gun
from many feet away, and his testimony is inherently improbable because he said
appellant was wearing a white T-shirt, but the photographs taken shortly thereafter
showed appellant in a black T-shirt.
       We review a substantial evidence claim in a juvenile case under the same standard
of review applicable in adult criminal cases. (In re V.V. (2011) 51 Cal. 4th 1020, 1026.)
The relevant inquiry is “whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the
crime . . . beyond a reasonable doubt. We review the entire record in the light most


                                             3
favorable to the judgment below to determine whether it discloses sufficient evidence—
that is, evidence that is reasonable, credible, and of solid value—supporting the decision,
and not whether the evidence proves guilt beyond a reasonable doubt. [Citation.] We
neither reweigh the evidence nor reevaluate the credibility of witnesses. [Citation.] We
presume in support of the judgment the existence of every fact the jury reasonably could
deduce from the evidence. [Citation.] If the circumstances reasonably justify the
findings made by the trier of fact, reversal of the judgment is not warranted simply
because the circumstances might also reasonably be reconciled with a contrary finding.”
(People v. Jennings (2010) 50 Cal. 4th 616, 638–639.)
       In this case, there was ample evidence appellant was the individual waving the
gun. V.D. observed appellant from 30 feet away on a “[v]ery bright day.” He watched
him for about 30 seconds, dancing and waving the gun in the air, then carefully placing
the gun on the ground. He saw appellant and the gun in his hand “[v]ery clearly.” V.D.
testified appellant was wearing a white T-shirt, testimony corroborated by Officer
Baker’s testimony. V.D. positively identified appellant at the scene from only 15 feet
away, and again in open court.
       Appellant’s argument V.D.’s identification is inherently unreliable because the
police photograph shows him in a black shirt is not persuasive. There is no evidence in
the record about when the police photographs were taken. Moreover, testimony which
merely discloses unusual or suspicious circumstances does not justify reversal. (See In re
Daniel G. (2004) 120 Cal. App. 4th 824, 830 [appellate court cannot reject trier of fact’s
credibility determination unless testimony is physically impossible or falsity is apparent
without resorting to inferences or deductions]; People v. Thornton (1974) 11 Cal. 3d 738,
754 [“ ‘Conflicts and even testimony which is subject to justifiable suspicion do not
justify the reversal of a judgment, for it is the exclusive province of the trial judge or jury
to determine the credibility of a witness and the truth or falsity of the facts upon which a
determination depends.’ ”].) Further, the fact appellant was photographed wearing a
black T-shirt was explored at the hearing, and the juvenile court’s comments reflect the
court considered that evidence. When “the circumstances surrounding the identification


                                               4
and its weight are explored at length at trial, where eyewitness identification is believed
by the trier of fact, that determination is binding on the reviewing court.” (In re Gustavo
M. (1989) 214 Cal. App. 3d 1485, 1497.) So it is here. We find substantial evidence
supports the juvenile court’s finding appellant was the individual holding the gun.
B. Probation Conditions
       Appellant next challenges four of the probation conditions imposed by the juvenile
court on the basis they are either unconstitutionally vague, overbroad, or both.
       The juvenile court imposed the following conditions in its written order: (1) “Do
not change residence without prior approval of [Deputy Probation Officer]”; (2) “Minor
not to be on school campus unless enrolled”; (3) “Stay out of Riverview Park in
Pittsburg, CA”; and (4) “Minor to have peaceful contact only with all law enforcement.” 2
At the dispositional hearing, the court further explained the conditions as follows:
“[Y]ou cannot change your address without the prior approval of the deputy probation
officer. And you must notify the deputy probation officer of any change in residential
address or telephone number within five days of any such change. [¶] . . . [¶] And you
shall not be on a school campus unless you are enrolled. [¶] . . . [¶] And you must stay
out of the Riverview Park in Pittsburg . . . . [¶] . . . [¶] And you must have peaceful
contact with law enforcement. So what that means is you may be interacting with law
enforcement, and you just cannot act aggressively toward law enforcement specifically.
Not abridging your First Amendment rights. I just do not want you to act aggressively.”
       1. Residence Change Approval
       As to the first condition regarding not changing his residence without prior
approval from his probation officer, appellant argues the condition is facially overbroad,
unconstitutionally restricts his right to travel and associate with his family, and grants
arbitrary decisionmaking power to the probation officer to veto his future choice of
residence “for any reason or no reason at all.” We are not convinced.


       2
        Though we have numbered the conditions (1) through (4) for convenience, they
were paragraphs Nos. 8, 15, 20, and 23 in the trial court’s order.


                                              5
       First, we conclude appellant forfeited his right to challenge the residency change
approval condition by failing to object below. We do not agree with his contention that
his appeal raises a facial challenge or presents a pure question of law. When the state
takes jurisdiction over a minor, it takes legal custody of the child and “ ‘stands in the
shoes of the parents.’ ” (In re R.V. (2009) 171 Cal. App. 4th 239, 248.) “ ‘[T]he juvenile
court may impose probation conditions that infringe on constitutional rights if the
conditions are tailored to meet the needs of the minor.’ ” (Ibid.) Thus, whether
appellant’s probation condition is permissible depends on whether it is tailored to meet
his specific needs, an inquiry which requires us to review his particular circumstances
and the underlying factual record. As our Supreme Court has observed,
“characteristically, the trial court is in a considerably better position than the Court of
Appeal to review and modify a . . . probation condition that is premised upon the facts
and circumstances of the individual case.” (In re Sheena K. (2007) 40 Cal. 4th 875, 885
(Sheena K.) [facial challenge that the language of a probation condition is
unconstitutionally vague and overbroad does not require scrutiny of individual facts and
circumstances but review of abstract and generalized legal concepts].)
       In any event, even if we considered appellant’s overbreadth claim on the merits,
we would reject it. Courts often permissibly impose limitations on a probationer’s
movements as a condition of probation to facilitate supervision, rehabilitation, and
compliance with the terms of their conditional release. (People v. Moran (2016)
1 Cal.5th 398, 406 (Moran); see Sheena K., supra, 40 Cal.4th at p. 889 [juvenile court
has wide discretion to impose probation conditions that further ends of justice and that
reform and rehabilitate ward].) A probation condition may reasonably restrict the
constitutional rights to travel and freedom of association, so long as it reasonably relates
to reformation and rehabilitation. (People v. Stapleton (2017) 9 Cal.App.5th 989, 995
(Stapleton).)
       Two recent cases have rejected arguments a residency approval condition is
unconstitutional. In Stapleton, the defendant was required to live in a residence approved
by his probation officer, give written notice 24 hours before changing his residence, and


                                               6
was not allowed to move without approval from his probation officer. (Stapleton, supra,
9 Cal.App.5th at p. 992.) Recognizing the right to travel and freedom of association are
“ ‘constitutional entitlements,’ ” the court nonetheless concluded the residency approval
condition was reasonably related to reformation and rehabilitation because a probation
officer must know where a probationer resides and with whom he is associating in
deterring future criminality. (Id. at pp. 995–996.) Further, the residency conditions were
appropriate in light of the defendant’s crime and criminal history, which suggested a need
for oversight. (Id. at p. 996.) In People v. Arevalo (2018) 19 Cal.App.5th 652 (Arevalo),
the court likewise concluded a condition requiring the defendant to maintain a residence
approved by her probation officer was constitutionally valid. Following Stapleton, the
court observed there was nothing in the record to suggest the approval condition was
designed to interfere with the defendant’s right to live where she chooses, and the
condition appropriately allowed the probation officer to supervise her residence because
the nature of her crime made oversight necessary. (Arevalo, at pp. 657–658.)
       Appellant’s reliance on People v. Bauer (1989) 211 Cal. App. 3d 937, 944 (Bauer),
is unavailing. In that case, the court struck a probation condition similar to the one here,
concluding any requirement the defendant obtain his probation officer’s approval of a
residency change was an “extremely broad” restriction, and was not “narrowly tailored to
interfere as little as possible” with his constitutional rights. (Ibid.) Bauer is
distinguishable, however, because it involved an adult probationer, not a juvenile. A
court has broader power to fashion probation conditions for a juvenile ward than for an
adult. (In re Victor L. (2010) 182 Cal. App. 4th 902, 910.) “This is because juveniles are
deemed to be ‘more in need of guidance and supervision than adults, and because a
minor’s constitutional rights are more circumscribed.’ ” (Ibid.) In addition, the Bauer
court concluded the condition imposed in that case was unconstitutional because it was
apparently designed to prevent the defendant from living with his overprotective parents
and essentially “banish” him from his parents’ home. (Bauer, supra, 211 Cal.App.3d at
p. 944.) Such circumstances are not present here, where appellant lives with his mother
and the probation department’s approval applies only to a change of residence.


                                               7
       Appellant’s expressed concern the condition will prevent him from moving or
associating with his family is entirely speculative. He points to nothing in the record that
suggests a probation officer would disapprove a change of residence if appellant sought
to move with his mother. We interpret the residence change condition in light of our
Supreme Court’s instruction that probation conditions “should be given ‘the meaning that
would appear to a reasonable, objective reader.’ ” (People v. Olguin (2008) 45 Cal. 4th
375, 382.) We presume probation officers will not withhold approval of a residence
change for arbitrary or capricious reasons.3 (Stapleton, supra, 9 Cal.App.5th at pp. 996–
997, citing Olguin, at p. 383; Arevalo, supra, 19 Cal.App.5th at p. 658.) In sum, we
conclude appellant has not shown the residence change condition is unconstitutionally
overbroad.
       2. No Presence on School Campus Unless Enrolled
       Appellant next challenges the condition he not be present on any school campus
unless enrolled in the school. He asserts this probation condition is overbroad because he
has a right to travel, and the condition unreasonably restricts his ability to visit other
school campuses for a variety of legitimate purposes, such as touring college campuses,
competing in a science fair, attending a sporting event, or picking up his siblings from
their schools.
       The Attorney General relies on an earlier case from this division, In re D.G.
(2010) 187 Cal. App. 4th 47 (D.G.), to argue the school probation condition in this case
was not overbroad. In D.G., we concluded a probation condition prohibiting the minor
from coming within 150 feet of any school campus other than the school he was
attending was unreasonable because it was not reasonably related to the minor’s offenses,



       3
         We also reject appellant’s argument the residency condition impinges on his
mother’s constitutional right to care for her child. As a ward of the court, appellant is
subject to the juvenile court’s authority notwithstanding his mother’s wishes. Appellant
is also not without a remedy, because he may seek modification of the condition in
juvenile court. (Welf. & Inst. Code, §§ 775, 778; In re Shaun R. (2010) 188 Cal. App. 4th
1129, 1141.)


                                               8
nor would it serve a rehabilitative purpose by preventing future criminality.4 (D.G., at
pp. 50, 53.) Rather than strike the condition, however, we modified it to comply with
Penal Code section 627.2. (D.G., at p. 57.) The modified condition stated: “ ‘Do not
enter on the campus or grounds of any school unless enrolled, accompanied by a parent
or guardian or responsible adult, or authorized by the permission of school authorities.’ ”
(Id. at p. 57.) In his reply brief, appellant contends we should modify the school campus
condition so that it is consistent with the modified condition in D.G. Because both
parties agree the condition should be modified to conform to the condition in D.G., we
will do so. The probation condition is modified as follows: “Minor is not to be on a
school campus unless enrolled, accompanied by a parent or guardian or responsible adult,
or authorized by the permission of school authorities.”
       3. Stay Out of Riverside Park
       The third probation condition provides appellant is to “Stay out of Riverview Park
in Pittsburg, CA.” Appellant argues the condition is unconstitutionally overbroad
because it has no correlation to his criminality and thus banishes him from an area of the
park where he might legitimately be without any appreciable increase in criminality. He
also asserts it is vague because it does not define with sufficient clarity which areas are
off limits.
       To the extent appellant argues the probation condition is unconstitutionally
overbroad because he was never in Riverside Park, his claim is dependent on the
particular facts of his case and was forfeited by his failure to object in the trial court. 5
(See, e.g., Sheena K. supra, 40 Cal.4th at pp. 885, 889.) Appellant also argues, however,
that the condition is unconstitutionally overbroad because it impinges on his right to

       4
        Unlike here, the juvenile appellant in D.G. had objected to the probation
condition in the court below, so we considered whether the condition was reasonable
under People v. Lent (1975) 15 Cal. 3d 481, and did not reach his constitutional
arguments. (D.G., supra, 187 Cal.App.4th at p. 56, fn. 5.)
       5
         Appellant’s procedurally improper request in a footnote of his opening brief that
this court “take judicial notice of the location and satellite image of the Pittsburg Marina
maintenance yard as represented by Google maps” is denied.


                                                9
travel and unconstitutionally vague because it does not reasonably inform him where
Riverside Park begins and ends. These challenges we consider—and reject—on their
merits. (See, e.g., Sheena K., at p. 887 [challenge to probation condition on ground of
unconstitutional vagueness or overbreadth that is capable of correction without reference
to sentencing record presents a pure question of law reviewable on appeal].)
       Several of our courts, including the California Supreme Court, have rejected
claims that similar probation conditions are unconstitutionally broad restrictions on the
right to travel. In Moran, supra, 1 Cal.5th 398, the defendant had stolen $128 worth of
merchandise from a Home Depot store in San Jose. The defendant argued the trial
court’s probation condition requiring him to stay away from all Home Depot stores and
adjacent parking lots in California violated his constitutional right to travel. (Id. at
pp. 401, 405.) The Supreme Court, however, concluded the condition “simply [did] not
implicate his constitutional travel right.” (Id. at p. 407.) The court noted “one struggles
to perceive how the condition curtails his right to free movement in any meaningful
way,” as the defendant remained able to move freely about his community. (Ibid.) Here,
the restriction on visiting a single park is even more limited than the probation condition
the court found “too de minimis to implicate the constitutional travel right” in Moran.
(Id. at p. 407; Stapleton, supra, 9 Cal.App.4th at pp. 997–998 [probation condition
requiring defendant to stay away from Target stores and parking lots did not infringe his
constitutional right to travel].)
       We also disagree with appellant’s contention the probation condition is too vague.
“Probation conditions, like statutes, are unconstitutional if they are not sufficiently
precise for the probationer to know what is required of him or her.” (People v. Holzmann
(2018) 18 Cal.App.5th 1241, 1244 (Holzmann).) Though a probation condition must be
sufficiently clear and understandable to give the probationer “fair warning” of what is
prohibited or required, the Constitution “demands ‘ “no more than a reasonable degree of
certainty.” ’ ” (People v. Hall (2017) 2 Cal.5th 494, 500, 503.) “[T]he relevant question
is whether a person who wants to comply with the law can reasonably understand how to
do so—not whether a person seeking to break the law can find some ambiguity in it.”


                                              10
(Holzmann, at p. 1245.) Here, the condition that appellant stay out of Riverside Park in
Pittsburg, California is stated in ordinary language and is sufficiently clear and
understandable that appellant can comply with its requirements.
       Appellant’s argument that the condition is vague because it does not require that
appellant know where the park begins and where it ends is not persuasive. A violation of
a probation condition must be willful. (People v. Hall, supra, 2 Cal.5th at pp. 501–503
[probation conditions prohibiting possession of firearms and narcotics did not have to
expressly articulate a knowledge requirement to provide defendant with fair warning that
knowing possession was prohibited]; Holzmann, supra, 18 Cal.App.5th at pp. 1245–1246
[probation condition requiring defendant to stay away from “Apple campus” was not
unconstitutionally vague because “campus” was understandable enough]; In re
Edward B. (2017) 10 Cal.App.5th 1228, 1237 [probation condition prohibiting juvenile
from being on a school campus unless enrolled did not need modification to add
knowledge requirement].) To the extent appellant were to find himself in Riverside Park
without knowing it, he would not be in violation of his probation. (See Holzmann, at
p. 1246; In re Edward B., at p. 1237.) In short, appellant’s claim the probation condition
requiring him to stay out of Riverside Park is unconstitutional fails on the merits.
       4. Peaceful Contact with Law Enforcement
       Finally, appellant asserts the condition he must have “peaceful” contact with and
not act “aggressively” toward law enforcement is unconstitutionally vague. We agree.
       “ ‘A probation condition “must be sufficiently precise for the probationer to know
what is required of him, and for the court to determine whether the condition has been
violated.” ’ ” (People v. Barajas (2011) 198 Cal. App. 4th 748, 753.) “[T]he
underpinning of a vagueness challenge is the due process concept of ‘fair warning.’ ”
(Sheena K., supra, 40 Cal.4th at p. 890.) Fair warning requires that a probation
condition’s mandates be described in a manner so that “ ‘ “ ‘ordinary people can
understand what conduct is prohibited.’ ” ’ ” (In re Angel J. (1992) 9 Cal. App. 4th 1096,
1101; Sheena K., at p. 890.) “[T]o the extent the goal of precise expression permits,



                                             11
probation conditions—particularly in juvenile cases—should be as comprehensible as
possible.” (In re E.O. (2010) 188 Cal. App. 4th 1149, 1157.)
       The condition requiring appellant to have only “peaceful” contact with law
enforcement does not give fair warning what conduct is required or prohibited, nor does
it provide guidance as to what would constitute a violation. (See, e.g., People v. Relkin
(2016) 6 Cal.App.5th 1188, 1196–1198 [probation condition requiring defendant to
report “ ‘any contacts with . . . any peace officer’ ” was vague and overbroad because the
language “leave[s] one to guess what sorts of events and interactions qualify as
reportable”].) The court’s comments at the disposition hearing that appellant should not
“act aggressively” do little to help clarify. The Attorney General does not identify any
applicable legal definition of either “peaceful” or “aggressive,”6 and as their dictionary
definitions reflect, the words have a variety of ordinary meanings and connotations.
“Peaceful” means “untroubled by conflict, agitation, or commotion: quiet, tranquil,” or
“devoid of violence or force.” (Merriam-Webster’s Collegiate Dict. (11th ed. 2003)
p. 911.) Does the condition that appellant remain peaceful when interacting with law
enforcement require him to remain quiet and tranquil? Or does it merely require he
refrain from exhibiting force? Likewise, “aggressive” has several meanings, including
being “marked by” (a) “combative readiness,” (b) “obtrusive energy,” or (c) “driving
forceful energy or initiative.” (Merriam-Webster’s Collegiate Dict., supra, at pp. 24–25.)
These definitions cover a wide range of potential behaviors.
       The variety of different meanings in turn affects our common understanding of the
terms. People of ordinary intelligence disagree as to what constitutes “peaceful” or
“aggressive” behavior, and law enforcement and probation officers likely have divergent


       6
         We note restraining orders and probation conditions mandating “peaceful
contact” with witnesses or victims are common, and have been referenced in several
published decisions. (See, e.g., People v. Valdivia (2017) 16 Cal.App.5th 1130, 1156,
review granted Feb. 14, 2018, S245893; People v. Seymour (2015) 239 Cal. App. 4th
1418, 1424.) We have not encountered in our case law, however, any example of a
probation condition requiring “peaceful contact” with law enforcement, nor have the
parties cited to one.


                                             12
views on the subject. One person might find a particular tone of voice, sarcastic
comment, or body language “aggressive” or “not peaceful,” while another would
conclude the same conduct was innocuous. The juvenile court’s statement that it was
“[n]ot abridging [appellant’s] First Amendment rights” reflects the difficulty of
determining what is expected. One can readily foresee, for example, a circumstance in
which one person views a probationer’s vociferous objections to police treatment as
peaceably exercising constitutional rights, while another sees the same behavior as acting
“aggressively.”
       Appellant suggests we either strike the condition or modify it to allow appellant to
have lawful interactions with law enforcement. We fail to see how that mandate is not
already fulfilled by the probation condition that appellant “obey all laws.” Because no
party proposes a modification of the condition that would remedy its ambiguity or add
anything not already covered by the other probation conditions imposed by the juvenile
court, we will strike this condition.
                                    III. DISPOSITION
       We strike the probation condition requiring peaceful contact with law
enforcement. We modify the condition regarding appellant’s presence on school
campuses as stated above, and otherwise affirm the judgment.




                                            13
                                     ____________________________
                                     Margulies, J.


We concur:


_____________________________
Humes, P.J.


_____________________________
Dondero, J.




A152105
In re G.B.




                                14
Filed 6/13/18
                        CERTIFIED FOR PARTIAL PUBLICATION*

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                         DIVISION ONE


 In re G.B., a Person Coming Under the
 Juvenile Court Law.                                A152105

 THE PEOPLE,                                       (Contra Costa County
                                                   Super. Ct. No. J17-00553)
             Plaintiff and Respondent,
 v.                                                ORDER CERTIFYING OPINION
                                                   FOR PARTIAL PUBLICATION
 G.B.,
             Defendant and Appellant.              NO CHANGE IN JUDGMENT




THE COURT:
         The opinion in the above-entitled matter filed on May 31, 2018, was not certified
for publication in the Official Reports. After the court’s review of a request under
California Rules of Court, rule 8.1120, and good cause established under rule 8.1105, it is
hereby ordered that the opinion should be published, with the exception of parts I. and
II.A., in the Official Reports.
Dated:


                                                  ___________________________
                                                  Margulies, Acting P.J.


         *
         Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts I. and II.A.
Trial Court: Contra Costa County Superior Court

Trial Judge: Hon. Susanne M. Fenstermacher

Counsel:

Nathan Siedman, under appointment by the Court of Appeal, for Defendant and
Appellant.

Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney General,
Jeffrey M. Laurence, Assistant Attorney General, Donna M. Provenzano and Violet M.
Lee, Deputy Attorneys General for Plaintiff and Respondent.




                                           2